Order unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the complaint as time barred based upon plaintiff’s *1138failure to commence the action within one year after the alleged defamatory statements were published (see, CPLR 215 [3]). Contrary to plaintiffs contention, the action accrued when the statements were originally published in 1991 (see, Bassim v Hassett, 184 AD2d 908, 910; Tomasino v Morrow & Co., 174 AD2d 734), not upon plaintiffs discovery of the statements two years later (see, Fleischer v Institute for Research in Hypnosis, 57 AD2d 535; see also, Karam v First Am. Bank, 190 AD2d 1017, 1018). Even assuming, arguendo, that the statements were republished in March 1993 when defendants provided the documents containing them to plaintiffs attorneys during discovery in an unrelated action, plaintiff is deemed to have consented thereto because the documents were provided at her request (see, Teichner v Bellan, 7 AD2d 247, 251; Wells v Belstrat Hotel Corp., 212 App Div 366).
We reject plaintiffs further contention that defendants are estopped from asserting the Statute of Limitations as a defense. Plaintiff has not alleged active concealment or misrepresentation of facts by defendants, and, thus, equitable estoppel does not apply (see, Jordan v Ford Motor Co., 73 AD2d 422; see also, Nassau Trust Co. v Montrose Concrete Prods. Corp., 56 NY2d 175, 184, rearg denied 57 NY2d 674). In view of our determination, we do not reach plaintiffs remaining contentions. (Appeal from Order of Supreme Court, Nassau County, Becker, J.— Dismiss Complaint.) Present—Pine, J. P., Fallon, Callahan, Balio and Davis, JJ.